t c memo united_states tax_court vincent f and elizabeth r dailey petitioners v commissioner of internal revenue respondent docket no 10693-06l filed date vincent f dailey and elizabeth r dailey pro sese karen a rennie and michelle l maniscalco for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition and an amended petition filed in response to a notice_of_determination concerning collection action s under section and or notice_of_determination 1all section references are to the internal_revenue_code in effect at all relevant times we must decide whether we should sustain the determinations in the notice_of_determination with respect to petitioners’ taxable_year sec_2002 and on the record before us we are unable to decide whether we should sustain those determinations accordingly we shall remand this case to respondent’s appeals_office for clarification and for further consideration findings_of_fact some of the facts in this case have been stipulated by the parties and are so found petitioners’ address shown in the petition in this case was in new york petitioners have one daughter and two sons during petitioners’ daughter was years old one of petitioners’ two sons petitioners’ older son was years old and the second of petitioners’ two sons petitioners’ younger son was years old during at least certain of the years through petition- ers’ daughter and or petitioners’ older son suffered from certain serious health problems 2the notice_of_determination pertained to petitioners’ taxable years and respondent concedes that respondent abused respondent’s discretion in making the determi- nations in the notice_of_determination with respect to petition- ers’ taxable_year 3in view of respondent’s concession with respect to peti- tioners’ taxable_year we do not find facts relating to that year except where needed for clarity on a date not disclosed by the record before peti- tioner vincent f dailey mr dailey resigned from his position as a stockbroker during and mr dailey was unemployable and or underemployed during those years mr dailey made substantial withdrawals from his individual_retirement_account mr dailey’s ira in order to pay certain living_expenses and medical bills for himself and his family on date petitioners filed a federal_income_tax tax_return return for their taxable_year return which showed total_tax of dollar_figure when petitioners filed their return they owed dollar_figure of the total_tax shown in that return which they did not pay at that time on date respondent assessed the total_tax shown in the return additions to tax under sec_6651 and and of dollar_figure dollar_figure and dollar_figure respectively and interest as provided by law of dollar_figure for petitioners’ taxable_year we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year as well as interest as provided by law accrued after date as petitioners’ unpaid liability on date petitioners filed a return for their taxable_year return which showed total_tax of dollar_figure when petitioners filed their return they owed dollar_figure of the total_tax shown in that return which they did not pay at that time on date respondent assessed the total_tax shown in the return additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively and interest as pro- vided by law of dollar_figure for petitioners’ taxable_year we shall refer to any unpaid assessed amounts with respect to petitioners’ taxable_year as well as interest as provided by law accrued after date as petitioners’ unpaid liability on date petitioners submitted to respondent’s collection function an offer petitioners’ date offer- in-compromise to compromise inter alia petitioners’ unpaid liability and petitioners’ unpaid liability on a date in not disclosed by the record the collection function rejected that offer-in-compromise on a date in not disclosed by the record petitioners appealed to respondent’s appeals_office appeals_office the rejection by respondent’s collection function of petitioners’ date offer-in-compromise on a date in not dis- closed by the record mr dailey met with a settlement officer with the appeals_office to discuss petitioners’ appeal by letter dated date the appeals_office informed petitioners that it was sustaining the rejection by respondent’s collection function of petitioners’ date offer-in-compromise that letter stated in pertinent part this refers to your offer of dollar_figure submitted date to compromise your liability for the tax period s ending and we are sorry but your circumstances do not qualify for acceptance under the effective tax_administration option and we are sustaining the rejection of your offer to qualify under eta effective tax_administration the collection of the full liability would create an economic hardship for the taxpayer and family or be detrimental to voluntary compliance this is only applicable if you have received incorrect advice from the service economic hardship can exist when a a taxpayer has a serious illness that renders him her incapable of earning a living and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted pro- viding for care and support during the course of the illness or b liquidation of assets to pay outstand- ing liabilities would render the taxpayer unable to meet basic living_expenses or c the taxpayer is unable to borrow against equity in those assets and seizure sale of the assets would have sufficient ad- verse consequences such that enforced collection is unlikely you do not qualify under item a liquidation of assets would not leave you unable to meet basic living ex- penses after the entire liability was paid that leaves item c at this time you are probably unable to borrow against any assets however you have not been notified that seizure is the next action to take place so we cannot assume that this action is being contemplated when these conditions do not exist we do not have the authority to accept the offer under the effective tax_administration option we must therefore ask you to pay your account in full as soon as possible on or about date respondent filed a notice_of_federal_tax_lien with respect to inter alia petitioners’ taxable_year sec_2002 and on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to inter alia petitioners’ taxable_year sec_2002 and on date petitioners timely submitted to respondent form request for a collection_due_process_hearing petitioners’ form with respect to the notice of tax_lien in that form petitioners indicated their disagreement with the notice of tax lien4 and requested a hearing with the appeals_office in petitioners’ form petitioners gave the following explanation for their disagreement economic hard- ship effective tax admin an attachment to petitioners’ form stated in pertinent part i am in debt and am not able to afford appropriate representation i believe my circumstances qualify as special and exceptional i do not believe effective tax_administration would be adversely affected by granting me equitable and eco- nomic hardship considerations 4in petitioners’ form petitioners also indicated their disagreement with a notice_of_levy seizure the record does not establish that respondent issued any such notice to petitioners i believe i have been compliant for over years with all prior tax responsibilities prior to these ira related incidents i request taxpayer assistance and an advocate to assist me in resolving the current tax problems and lien hearings to properly identify and explain my reasons for disagreement the internal_revenue_service i want to amicably resolve my obligations to the de- partment of treasury without adverse consequences to my family or myself reproduced literally by letter dated date the appeals_office acknowl- edged receipt of petitioners’ form on date a settlement officer with the appeals_office who was assigned petitioners’ form settlement officer made the following pertinent entries in her case activity records form received the cdp request was timely this s o has had no prior involvement with this matter in collection or appeals the taxpay- ers maintain that they are suffering an economic hard- ship and believe they qualify for effective tax admin- istration the latter refers to an offer basis but no offer was included in the case file the taxpayers state that the liabilities arose from ira related transactions review of transcripts reveal an offer was received on and rejected on review of acds appeals centralized database system closed cases reveal that the rejection was appealed and s o c berger sustained the rejection checked ics integrated collection system history but there was nothing it appears coic centralized offer in compro- mise worked the offer the taxpayers’ total income in was dollar_figure from partnership or s-corp income however in the total income was dollar_figure and in it was dollar_figure each year reveals large medi- cal and dental expenses reproduced literally the settlement officer sent petitioners a letter dated date date letter that letter stated in pertinent part appeals received your request for a collection_due_process cdp hearing i have scheduled a telephone conference call for you on date pincite am this call will be your cdp hearing if this time is not convenient for you or you would prefer your cdp hearing to be held by face-to-face conference at the appeals_office closest to your cur- rent residence or by correspondence please let me know within fourteen days from the date of this letter your cdp hearing request regarding the filing of a notice_of_federal_tax_lien on the following tax periods was timely form_1040 for tax periods date and date during your hearing and until any appeals become final the legal collec- tion period is suspended on these tax and periods however levy action may continue if the collection_division determines it is appropriate and this hearing relates only to the filing of a notice of tax_lien during the hearing i must consider whether the irs met all the requirements of any applicable law or administrative procedure any relevant issues you wish to discuss these can include collection alternatives to levy such as full payment of the liability install- 5although not altogether clear from the record we believe that petitioners’ income for and consisted of certain withdrawals from mr dailey’s ira ment agreement offer_in_compromise or temporary delay of collection action although they may not be considered an alternative to a notice of lien fil- ing these collection options may also be discussed at a lien hearing challenges to the appropriateness of collection action if this is a lien hearing you may ask us to determine if the notice of lien filing was appropri- ate and if you qualify for a lien with- drawal or other lien options such as subordination spousal defenses when applicable we may also consider whether you owe the amount due but only if you have not otherwise had an opportunity to dispute it with appeals or did not receive a statu- tory notice_of_deficiency we will balance the irs’ need for efficient tax collection and your legitimate concern that the collection action be no more intrusive than neces- sary for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns due a completed collection information statement form 433-a for individuals signed tax_return s for the following tax peri- ods our records indicate they have not been filed type of tax period or periods please send me the items above within days from the date of this letter i cannot consider collection alternatives in your hearing without the information requested above i am enclosing the applicable forms and a return envelope for your convenience in petitioners’ form petitioners placed the settle- ment officer on notice that they were seeking an offer-in-compro- mise based on effective tax_administration nonetheless the settlement officer did not ask petitioners in her date letter to submit to her form_656 offer_in_compromise form and petitioners did not submit that form to her on date the settlement officer made the following entries in her case activity records spoke with mr tp he needs additional time he will not receive his k-1 until agreed to re- schedule tel conf for am add info to be submitted before this date reproduced liter- ally on date the settlement officer received from mr dailey a letter dated date date letter in that letter mr dailey indicated that petitioners’ daughter had been suffering from certain serious health problems and that he and his spouse petitioner elizabeth r dailey ms dailey had been under a severe strain as requested by the settlement officer in her date letter mr dailey enclosed with his date letter completed form 433-a that was signed by petitioners and dated date petitioners’ form 433-a and a copy of form_1040 u s individual_income_tax_return for petitioners’ taxable_year that was signed by petitioners and dated date petitioners’ return and various documents in support of certain entries in that return form 433-a contained several sections identified as sec_1 through in response to certain questions in sec_1 of petitioners’ form 433-a petitioners indicated that mr dailey was born on date and that ms dailey was born on date in sec_1 of petitioners’ form 433-a petitioners pro- vided the responses indicated to the following questions list the dependents you can claim on your tax_return first name relationship age does this person live with you son no yes son no yes sec_1 through of form 433-a requested the following types of information sec_1 type of information requested personal business employment other income banking investing cash credit and life_insurance financial condition assets and liabilities accounts notes receivable monthly income and expense analysis in response to a question in sec_2 of petitioners’ form 433-a petitioners indicated that they were not self-employed and did not operate a business in sec_3 of petitioners’ form 433-a petitioners pro- vided the responses indicated to the following questions your employer spouse’s employer mcfadden farrel greenburg central s dst 8a how long with 9a how long with this this employer mos employer mos 8b occupation broker 9b occupation counsellor in sec_4 of petitioners’ form 433-a petitioners pro- vided the response indicated to the following question do you receive income from sources other than your own business or your employer check all that apply pension social_security other specify ie child_support alimony rental see attached the attachment to question in sec_4 of petitioners’ form 433-a question attachment was a statement of mr dailey that indicated i received a check from executive house for the sale of the property and used it to repay past due credit card bills bank overdrafts insurance payments and other living_expenses see attached letter from them the property referred to in the question attachment was a limited_partnership_interest that mr dailey had in executive house associates and that was purchased from him between january and date for an amount not disclosed by the record in response to certain questions in sec_5 of petition- ers’ form 433-a petitioners indicated that they maintained a checking account that had a balance of zero that they had no investments that they had two credit cards with total available credit of dollar_figure and that they had life_insurance with a cash_value of dollar_figure in section of petitioners’ form 433-a petitioners pro- vided the responses indicated to the following questions 17a are there any garnishments against your wages no yes 17b are there any judgments against you no yes see attached if yes who is date creditor amount of debt the creditor ny obtained dollar_figure state dept tax judgment finance 17c are you a party in a lawsuit no yes 17d did you ever file bankruptcy no yes 17e in the past years did you transfer any assets out of your name for less than their actual value no yes 17f do you anticipate any increase in household_income in the next two years no yes if yes why will the income increase both have tentative jobs how much will it increase see attached 17g are you a beneficiary of a_trust or an estate no yes 17h are you a participant in a profit sharing plan no yes the attachment to question 17b in section of petitioners’ form 433-a was a copy of a warrant dated date that was issued by the new york state department of taxation and finance that warrant indicated that the total amount due from petitioners to the commissioner of the new york state department of taxation and finance with respect to their taxable_year sec_2002 and was dollar_figure and that interest would continue to accrue on that amount at a rate of percent the attachment to question 17f in section of petitioners’ form 433-a was a statement of mr dailey that indicated my wife recently completed masters education in coun- selling she is in a temporary position currently being paid dollar_figure day through may we are hopeful that she will receive a permanent position but there can be no guarantees that would amount to before tax and union dues dollar_figure currently she is not paid when school is on vacation myself i have recently been forced to change employers as a result of financial difficulties of my former employer seaboard securities my compensation is based solely on commis- sion i have been working at mcfadden farrell smith for months and total earned compensation totals after deductions amounts to only dollar_figure i am hopeful that i will be able to develop a stable stream of income but to date i have not reached any of my personal goals and thus am reluctant to guess on short term income the firm itself is weighing whether to remain open given it ever rising expenses reproduced literally in response to certain questions in section of petition- ers’ form 433-a petitioners indicated that they owned the following three automobiles a bmw 320i that had a current value of dollar_figure a lexus ls that had a current value of dollar_figure and a volks passat that had a current value of dollar_figure in response to certain questions in section of petition- ers’ form 433-a petitioners indicated that they owned their residence that they had purchased their residence in date for dollar_figure that the current value of their residence was between dollar_figure and dollar_figure and that there was a loan balance of dollar_figure with respect to their residence in response to the question in section of petitioners’ form 433-a that requested the name of the lender or lien holder petitioners 7in the stipulation of facts the parties stipulated that the fair_market_value of petitioners’ residence on the date on which the parties executed that stipulation was more than dollar_figure 8although petitioners indicated in sec of petitioners’ form 433-a that they had a loan balance of dollar_figure with respect to their residence as discussed below that loan balance per- tained to certain loans from various family members of mr dailey and did not pertain to petitioners’ residence referred to an attachment that attachment was a statement of mr dailey that indicated in pertinent part i currently owe various family members dollar_figure mother years old big_number sister years old big_number brother years old big_number brother years old big_number these members have been funding on a weekly and monthly basis all of our living_expenses as well medi- cal bills beginning in january of as i have exhausted all my financial_assets and could not find employment they have been under a strain to do this and have ‘limited’ funds with which to further aid us my children were therefore forced to take out per- sonal loans and obtain financial aid on their own in order to attend college reproduced literally in response to certain questions in section of petition- ers’ form 433-a petitioners indicated that they owned personal assets consisting of furniture and personal effects that had a current value of dollar_figure and jewelry that had a current value of dollar_figure in section of petitioners’ form 433-a petitioners listed various income and expense items with respect to the income items listed in that section petitioners indicated that they had total monthly income of dollar_figure consisting of mr dailey’s wages of dollar_figure and ms dailey’s wages of dollar_figure with respect to the expense items listed in section of petitioners’ form 433-a petitioners showed monthly living_expenses totaling dollar_figure that consisted of dollar_figure for food clothing and misc dollar_figure for housing and utilities dollar_figure for transportation dollar_figure for health care and dollar_figure for life_insurance in petitioners’ return that mr dailey enclosed with his date letter petitioners claimed petitioners’ younger son as a dependent in that return petitioners reported total income of dollar_figure consisting of mr dailey’s wages of dollar_figure taxable interest of dollar_figure a distribution of dollar_figure from an ira and partnership income of dollar_figure with respect to mr dailey’s limited_partnership_interest in executive house associates in petitioners’ return petitioners claimed total itemized_deductions from schedule a--itemized deductions of dollar_figure and showed taxable_income of zero and total_tax of zero on date the settlement officer made the following pertinent entries in her case activity records mr taxpayer came into the office with his form 433-a it was an unscheduled visit he stated that he really wants a face to face conference reviewed cis collection information statement information the taxpayers appear to be good candidates for cnc cur- rently not collectible they are currently earning very little but have a house with plenty of equity it is unlikely that on their income they can get a second mortgage however this equity makes them poor candi- dates for an offer called mr taxpayer addressed conference room issue rescheduled face to face for am discussed cnc and ia install- 9petitioners attached to petitioners’ return form_w-2 wage and tax statement which showed that during mr dailey received wages of dollar_figure from seaboard securities inc the record does not explain why petitioners reported only dollar_figure of those wages in petitioners’ return ment agreements he had some questions but could not ask them at work call ended plan face to face conference with taxpayer on pincite am reproduced literally on or about date the settlement officer met date meeting with mr dailey and discussed petition- ers’ form 433-a and petitioners’ financial status as of that date on date the settlement officer made the follow- ing entries in her case activity records with respect to the date meeting mr taxpayer came into appeals for a face to face conference reviewed cis information confirmed his current financial status he and his wife cannot afford to pay at the moment however he is not a good candidate for an offer because he owns a house with equity but does not have circumstances that would currently fit eta criteria explained the nftl filing is going to be sustained and explained why explained cnc and stressed interest will continue to accrue discussed options such as reverse mortgage too young and selling of his primary residence he still has a minor in school cnc is best alternative at the moment told him the service may request updated financials in the future reproduced literally on date respondent issued to petitioners a notice_of_determination with respect to inter alia petitioners’ taxable_year sec_2002 and dollar_figure that notice indicated in pertinent part the filing of the notice_of_federal_tax_lien is sus- tained by appeals however the balances are to be declared currently not collectible understanding interest will continue to accrue until full payment or until the collection statutes expire 10see supra note the notice_of_determination included an attachment that stated in pertinent part summary and recommendation you submitted a request for a collection_due_process cdp hearing form following the receipt of letter notice_of_federal_tax_lien and your right to a hearing under internal_revenue_code irc sec_6320 automated collection acs issued the notice dated allowing you until to submit a request for a hearing with appeals acs received form on the cdp request was therefore timely as it was made within the timeframe outlined in letter the settlement officer received collection information statement form 433-a from mr dailey on and met with him on the set- tlement officer determined the notice_of_federal_tax_lien was filed in accordance with established procedures therefore the filing of the notice_of_federal_tax_lien is sustained by appeals the negotiation of alternatives to enforced collection resulted in the determination that you cannot currently afford to pay the debts therefore the balances are to be declared currently not collectible understanding interest will continue to accrue until full payment is received or until the collection statutes expire brief background you filed your and returns timely your return was received by the internal_revenue_service service on no adjustments were completed on your and returns but you did not have sufficient withholding or pay esti- mated taxes to cover the tax due and you did not remit full payment with the returns discussion and analysis sec_6320 gives a taxpayer the right to a col- lection due process cdp hearing with appeals in response to the filing of a notice_of_federal_tax_lien nftl the service is required to inform a taxpayer of a lien not more than business days after the date of the filing of notice of lien a taxpayer must file the hearing request within a calendar day period that begins the day after the conclusion of the 5-day notification period a taxpayer who timely requests a hearing has the right to protest an appeals determina- tion in tax_court or united_states district_court depending on the type of tax issue in certain in- stances a taxpayer may return to appeals after the case has been closed under the retained jurisdiction clause in the statute a taxpayer may raise any relevant issues related to the unpaid tax including the appropriateness of collection actions collection alternatives and spousal defenses as well as to challenge the existence or amount of the tax if s he did not receive a notice_of_deficiency for that liability or did not have the opportunity to dispute the tax_liability previously appeals is required to verify that the requirements of any applicable law or administrative procedures have been met consider issues raised by the taxpayer efficiently collection taxes while avoiding unnec- essarily intrusive collection actions law and procedure with the best information available the requirements of various applicable law or administrative procedures have been met based on transcripts of your accounts the following was confirmed assessment was made on the above considered peri- ods per sec_6201 and notice_and_demand for payment was mailed within days of the assess- ment as required by sec_6303 the filing of the notice_of_federal_tax_lien was not requested until at least days after the issuance of an urgent notice cp there was a balance due when the nftl was filed and notice of your right to a hearing was issued per sec_6322 and sec_6331 letter was sent by certified mail to your last_known_address no later than business days after the nftl was mailed for recordation per sec_6320 the filing of the nftl was approved by an employee with sufficient delegated authority collection action was suspended upon receipt of the timely cdp request the settlement officer had no prior involvement with this matter in compliance or appeals issues raised by the taxpayer you stated on form that you were experiencing an economic hardship you also mentioned effective tax_administration eta which is a type of the offer_in_compromise the settlement officer agreed that you are currently suffering an economic hardship as such she determined that declaring the balances cur- rently not collectible would be the best alternative to enforcement at the moment she also addressed offer_in_compromise possibilities although you did not submit offer form_656 she explained that because there is sufficient equity in your primary residence to full pay the debts you are not a good candidate for an offer based on doubt as to collectibility because you are currently underemployed you do not have the ability to secure the equity to pay the debts economic hardship as it pertains to an eta offer_in_compromise means that you have the equity in assets to full pay the debts but have extraordinary circumstances that would warrant acceptance of less than full pay- ment some factors considered include advanced age the health of dependents special education needs of said dependents medical catastrophe or natural disas- ter these factors do not pertain to your current financial condition therefore you are not a good candidate for an eta offer you did not raise liability issues no other collec- tion issues were raised intrusiveness versus efficiency because the nftl was filed properly its filing is sustained because you cannot afford to secure equity in your home to pay the debts and because you cannot afford to make monthly payments at this time the balances are to be declared currently not collectible reproduced literally on date petitioners filed a petition commencing this case on date petitioners filed an amended petition in the amended petition petitioners alleged in pertinent part i wish to appeal decision to lien home as it will cause my family economic hardship as a person seek- ing financial officer placement it would almost cer- tainly hinder me getting a job i also wish to appeal decisions not to accept my oic under eta i wish for the court to find a way to give us a fresh_start without us having to sell our home we believe the facts exceptional circumstances of our case justify such a finding based on some of the following economic hardship exceptional special circumstances equity fairness adverse consequences similar granting’s inability to manage affairs over- all past compliance reasonable collection potential vs an acceptable oic amount opinion where as is the case here the validity of the underlying tax_liability for each of the taxable_year sec_2002 and is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse of discre- tiondollar_figure see 114_tc_604 114_tc_176 as we understand it it is petitioners’ position that they qualify for an offer-in-compromise based on effective tax admin- istration and that the appeals_office abused the appeals office’s discretion in making the determinations in the notice of determi- nationdollar_figure sec_7122 authorizes the secretary_of_the_treasury secretary to compromise inter alia any civil case arising under the internal revenue laws sec_7122 authorizes the secretary to prescribe guidelines for the officers and the 11it does not appear that petitioners are disputing the existence or the respective amounts of petitioners’ unpaid liability and petitioners’ unpaid liability in fact petitioners acknowledge the existence of an unpaid tax_liability of a substantial amount with respect to each of their taxable_year sec_2002 and assuming arguendo that petitioners were disputing the respective amounts of petitioners’ unpaid liability and petitioners’ unpaid liability and that they had challenged the respective amounts of those unpaid liabilities at the appeals_office hearing with respect to petitioners’ form a fact which is not established by the record petitioners have presented no evidence as to why the respective amounts of petitioners’ unpaid liability and petitioners’ unpaid liability are incorrect nor have petitioners presented any evidence to establish the respective correct amounts of petition- ers’ unpaid liability and petitioners’ unpaid liabil- ity 12our discussion of the determinations in the notice_of_determination pertains to the determinations with respect to petitioners’ taxable_year sec_2002 and and not that is because respondent concedes that respondent abused respondent’s discretion in making the determinations in that notice with respect to petitioners’ taxable_year see supra note employees of the internal_revenue_service to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute the regulations promulgated under sec_7122 indicate that the promotion of effective tax_administration is a ground for the compromise of a liability effective tax adminis- tration offer-in-compromise dollar_figure sec_301_7122-1 proced admin regs sec_301_7122-1 proced admin regs pro- vides promote effective tax_administration -- i a compromise may be entered into to promote effective tax_administration when the secretary determines that although collection in full could be achieved collec- tion of the full liability would cause the taxpayer economic hardship within the meaning of sec_301 sec_301_6343-1 proced admin regs pro- vides 13the regulations promulgated under sec_7122 further indi- cate that doubt as to liability and doubt as to collectibility are grounds for the compromise of a liability sec_301 b and proced admin regs petitioners are not claiming that they qualify for an offer-in-compromise on either of those grounds sec_301_7122-1 proced admin regs pro- vides that no compromise to promote effective tax_administration may be entered into if compromise of the liability would under- mine compliance by taxpayers with the tax laws respondent does not argue that an effective tax_administration offer-in-compro- mise with respect to petitioners’ unpaid liability and petitioners’ unpaid liability would undermine compliance by taxpayers with the tax laws economic hardship -- i general_rule --the levy is creating an economic hardship due to the finan- cial condition of an individual taxpayer this condi- tion applies if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses the determination of a reasonable amount for basic living_expenses will be made by the director and will vary according to the unique circumstances of the individual taxpayer unique circumstances however do not in- clude the maintenance of an affluent or luxurious standard of living sec_301_6343-1 proced admin regs provides that for purposes of determining the taxpayer’s reason- able amount of living_expenses any information that is provided by the taxpayer is to be considered including the following a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing medical_expenses trans- portation current tax_payments alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as spe- cial education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director factors that support a determination that collection would cause economic hardship include but are not limited to the following a taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted pro- viding for care and support during the course of the condition b although taxpayer has certain monthly income that income is exhausted each month in providing for the care of dependents with no other means of support and c although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses sec_301_7122-1 proced admin regs respondent has prescribed procedures in the internal_revenue_manual irm that are consistent with sec_7122 and the regulations thereunder in order to determine whether an effective tax_administration offer-in-compromise based on economic hardship should be considered and accepted consistent with sec_301_7122-1 proced admin regs part of the irm date provides that an effective tax admin- istration offer-in-compromise based on economic hardship may be considered when a taxpayers sic liability can be collected in full but collection would create an economic hardship also consistent with sec_301_7122-1 proced admin regs part of the irm date defines the term economic hardship as it applies to an effec- tive tax_administration offer-in-compromise in pertinent part as follows the definition of economic hardship as it applies to effective tax_administration eta offers is derived from sec_301_6343-1 economic hardship occurs when a taxpayer is unable to pay rea- sonable basic living_expenses in determining whether a taxpayer qualifies for an effective tax_administration offer-in-compromise based on economic hard- ship part of the irm date which is consistent with sec_301_6343-1 and ii proced admin regs provides that the taxpayer’s financial information and special circumstances must be examined that part of the irm further provides that financial analysis includes reviewing basic living_expenses as well as other considerations irm pt date in reviewing a taxpayer’s basic living_expenses part of the irm date which is consistent with sec_301_6343-1 proced admin regs provides in pertinent part basic living_expenses are those expenses that provide for health and welfare and production_of_income of the taxpayer and the taxpayers sic family part of the irm date provides that in addition to a taxpayer’s basic living_expenses other factors that are to be considered that impact the taxpayer’s financial condition include but are not limited to the following the taxpayers sic age and employment status number age and health of the taxpayers sic dependents cost of living in the area the taxpayer resides and any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster part of the irm date provides that the existence of economic hardship criteria does not dictate that an offer must be accepted an acceptable offer amount must still be determined based on a full financial analysis and negotiation with the taxpayer when hardship criteria are identified but the taxpayer does not offer an acceptable amount the offer should not be recommended for acceptance according to part of the irm date an acceptable offer amount is determined by analyzing the financial information supporting documentation and the hardship that would be created if certain assets or a portion of certain assets were used to pay the liability consistent with sec_301_7122-1 proced admin regs part of the irm date pro- 15the factors listed in pt of the irm date are some but not all of the factors listed in sec_301_6343-1 proced admin regs that part of the irm provides that other factors may be considered in making an economic hardship determination irm pt date vides that before an effective tax_administration offer-in- compromise may be considered the following three factors must exist a a liability has been or will be assessed against taxpayer s before acceptance of the offer b the net equity in assets plus future income or reasonable collection potential rcp must be greater than the amount owed c exceptional circumstances exist such as the collection of the tax would create an economic hardship in the notice_of_determination the appeals_office deter- mined that respondent assessed a liability with respect to each of petitioners’ taxable_year sec_2002 and and that the net equity in petitioners’ residence was greater than the total amount of petitioners’ unpaid liability and petitioners’ unpaid liability thus the appeals_office implicitly determined in that notice that the first two requirements set forth in part of the irm date for consid- ering an effective tax_administration offer-in-compromise were met with respect to those unpaid liabilities in the notice_of_determination the appeals_office agreed with the position of petitioners in petitioners’ form and determined that they were suffering an economic hardship dollar_figure by 16in determining in the notice_of_determination that peti- tioners were suffering an economic hardship the appeals_office determined in that notice that they were underemployed and that continued determining in the notice_of_determination that petitioners were suffering an economic hardship the appeals_office implicitly acknowledged that they were unable to pay their reasonable basic living_expenses see sec_301_6343-1 proced admin regs irm pt date and that the payment of petitioners’ unpaid liability and petition- ers’ unpaid liability would cause petitioners an even greater economic hardship than they were already experiencing since the appeals_office determined in the notice of deter- mination that petitioners were suffering an economic hardship it appears that the appeals_office should have determined that the third requirement set forth in part of the irm date for considering an effective tax_administration offer- in-compromise was met with respect to petitioners’ unpaid liability and petitioners’ unpaid liability ie excep- tional circumstances exist such as the collection of the tax would create an economic hardship however the appeals_office did not make that determination instead the appeals_office determined in the notice_of_determination that petitioners were continued they did not have the ability to secure the equity in their primary residence to pay the debts in addition in the settlement officer’s case activity records the settlement officer indicated that petitioners were earning very lit- tle that it was unlikely that they would be able to obtain a second mortgage with respect to their residence and that they were unable to sell their residence because they had a minor living with them who was in school not a good candidate for an effective tax_administration offer- in-compromise17 and that declaring the balances currently not collectible would be the best alternative to enforcement at the moment the record is unclear as to why the appeals_office deter- mined in the notice_of_determination that petitioners were not a good candidate for an effective tax_administration offer-in- compromisedollar_figure the only explanation in the notice of determina- tion for that determination is economic hardship as it pertains to an eta offer_in_compromise means that you have the equity in assets to full pay the debts but have extraordinary circumstances that would warrant acceptance of less than full pay- ment some factors considered include advanced age 17in petitioners’ form petitioners placed the settle- ment officer on notice that they were seeking an effective tax_administration offer-in-compromise nonetheless the settlement officer did not ask petitioners in her date letter to submit to her form_656 offer_in_compromise and petitioners did not submit that form to her the record does not establish that at any time after the settlement officer sent petitioners that letter she asked them to submit to her form_656 18a balance may be declared currently not collectible when inter alia collection of the liability would create an undue_hardship for taxpayers by leaving them unable to meet necessary living_expenses irm pt date 19the appeals_office did not determine in the notice_of_determination that petitioners did not offer an acceptable amount to compromise petitioners’ unpaid liability and petitioners’ unpaid liability on the basis of effective tax administra- tion see irm pt date instead it appears that the appeals_office determined that petitioners were not a good candidate for an effective tax_administration offer- in-compromise regardless of what might constitute such an accept- able amount see supra note the health of dependents special education needs of said dependents medical catastrophe or natural disas- ter these factors do not pertain to your current financial condition in determining in the notice_of_determination that petition- ers were not a good candidate for an effective tax_administration offer-in-compromise the appeals_office appears to have consid- ered at least the following factors advanced age the health of dependents special education needs of said dependents medical catastrophe or natural disaster according to the appeals_office those factors did not pertain to peti- tioners’ current financial condition even if the appeals_office were correct that the factors listed in the notice_of_determination and quoted above did not pertain to peti- tioners’ current financial condition the record is unclear as to whether the appeals_office considered any other factors or circumstances that might impact petitioners’ financial condition which it was permitted to do see irm pt date for example the record is unclear as to whether the appeals_office considered the ability of ms dailey and mr dailey who at the time they submitted petitioners’ form 433-a were years old and years old respectively to earn suffi- cient income to pay petitioners’ unpaid liability and petitioners’ unpaid liability as well as their reasonable basic living_expenses the impact that a tax_lien on peti- tioners’ residence might have on mr dailey’s ability to obtain a position as a stockbroker or a real_estate agent20 or a similar position and to earn an amount of income that when added to the amount of income from ms dailey’s position was sufficient to pay those unpaid liabilities as well as those expenses the impact that petitioners’ payment of the medical bills attribut- able to the serious health problems of petitioners’ daughter and petitioners’ older son might have on petitioners’ financial condition even though those children may not qualify as peti- tioners’ dependents for tax purposes and the impact that the serious health problems of petitioners’ daughter and petitioners’ older son might have on petitioners’ ability to earn sufficient income to pay petitioners’ unpaid liability and petitioners’ unpaid liability as well as their reasonable basic living expensesdollar_figure on the record before us we are unable to decide whether we should sustain the determinations in the notice_of_determination with respect to petitioners’ taxable_year sec_2002 and 20in petitioners’ brief petitioners contend that mr dailey was working as a real_estate agent in respondent’s brief respondent acknowledges that mr dailey began working as a real_estate broker after he resigned from his position as a stockbro- ker 21if in determining in the notice_of_determination that petitioners were not a good candidate for an effective tax_administration offer-in-compromise the appeals_office had consid- ered other factors or circumstances such as those that we describe above the record does not establish the other factors or circumstances that it considered and its evaluation of them accordingly we shall remand this case to respondent’s appeals_office for clarification and for further consideration to reflect the foregoing an appropriate order will be issued
